DETAILED ACTION
Response to Amendment
	In response to amendment filed on 1/28/2021, claims 1, 16, 25 and 30 are amended, claim 3 is cancelled. Claims 1- 2, 4- 30 are pending for examinations. Further previously given rejection based on 35 USC 101 is withdrawn in the light of the amendments.

Allowable Subject Matter
Claims 1- 2, 4- 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of the record shows the combination of the structure elements claimed, particularly about applying the phase correction to the second set of symbols of the signal after a gap; and perform channel estimation or Doppler estimation using a first set of symbols of the signal before the gap and a second set of symbols of the signal after the gap after applying a phase correction to the second set of symbols; wherein the gap corresponds to a position between a first set of symbols of the signal and a second set of symbols of the signal, wherein the gap corresponds to uplink subframes or corresponds to downlink subframes with a different center frequency from the first set of symbols and the second set of symbols, the first set of symbols includes a first plurality of consecutive downlink symbols, and the second set of symbols includes a second plurality of consecutive downlink symbols.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468